DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in parent application 15/677,388 (US 10,907,743).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 Dec 2020 and 29 Nov 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,907,713 as presented below. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
17/136,645
Parent Patent
US 10,907,743
Claim 1
Claims 1, 9, 11
Claim 2
Claim 6
Claim 3
Claim 7
Claim 4
Claim 8
Claim 5
Claim 4
Claim 6
Claims 1 and 9, 11
Claim 7
Claims 1, 9 and 6
Claim 8
Claims 1, 6, 9 and 13
Claim 9
Claims 1, 9, 11
Claim 10
Claims 1, 9, 10, 11
Claim 11
Claims 1, 9, 11, 15
Claim 12
Claims 1, 9, 11, 16
Claim 13
Claims 1, 9, 11, 18
Claim 14
Claims 1, 9, 11


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (US 1,754,975).
Regarding Claim 1, Andersen discloses a lift type check valve (Figure).  The valve comprising: 
a valve seat (4); 
a reciprocating body (5 generally) which is allowed to linearly reciprocate between a closed position, where the reciprocating body is brought into close contact with the valve seat (shown in the Figure), and an open position, where the reciprocating body is away from the valve seat (to allow fluid from 2 to 3); 
a primary flow passage which is positioned on an upstream side of the reciprocating body (from 2 through 4); 
a secondary flow passage which is positioned on a downstream side of the reciprocating body (out 3), and which intersects with the primary flow passage (at 4); and 
a guide cylinder (7 generally) which guides the reciprocating body such that the reciprocating body is allowed to reciprocate (Figure),
wherein the reciprocating body comprises 
a valve element (generally at 5) comprising a deflecting surface which causes a fluid to be deflected from the primary flow passage to the secondary flow passage in a state where the reciprocating body is in the open position (the fins extending on the upstream side of 5), and 
a valve shaft (6) extending from the valve element, and guided by the guide cylinder so as to allow the reciprocating body to reciprocate (Figure), 
wherein the valve element further comprises a base portion disposed in the secondary flow passage (the portion at 5 that contacts the seat at 4), and an extending portion extending toward the primary flow passage from the base portion (the extending portion comprises the deflecting portion), and 
wherein, in the valve shaft, a through hole (10) is formed which penetrates in the direction intersecting with the axial direction of the valve shaft (as the holes are circular they penetrate in both the axial and radial directions of the valve shaft as seen in the Figure).  
Regarding Claim 6, Andersen discloses where at a part of the guide cylinder which accommodates the valve shaft (7), a through hole (9) is formed which penetrates in a direction intersecting with the axial direction of the valve shaft (Figure).  
Regarding Claim 9, Andersen discloses where in in the valve shaft (6), a through hole (10)is formed which penetrates in a direction perpendicular to a virtual plane including a deflection direction in the plane (Figure).  
Regarding Claim 12, Andersen discloses a valve box (1) which has the valve seat (4) and accommodates the reciprocating body, wherein the base portion has a peripheral edge portion which is formed to protrude more toward a distal end side of the valve shaft than other parts (the portion that contacts the seat at 4), and wherein the peripheral edge portion is formed along an inner wall of the valve box (along 4).  
Regarding Claim 14, Andersen discloses a reciprocating body for a check valve (Figure), used in a lift type check valve (Figure) which comprises: 
a valve seat (4); 
a reciprocating body (5 generally) which is allowed to linearly reciprocate between a closed position, where the reciprocating body is brought into close contact with the valve seat (shown in the Figure), and an open position, where the reciprocating body is away from the valve seat (to allow fluid from 2 to 3); 
a primary flow passage which is positioned on an upstream side of the reciprocating body (from 2 through 4); 
a secondary flow passage which is positioned on a downstream side of the reciprocating body (out 3), and which intersects with the primary flow passage (at 4); and 
a guide cylinder (7 generally) which guides the reciprocating body such that the reciprocating body is allowed to reciprocate (Figure),
wherein the reciprocating body comprises 
a valve element (generally at 5) comprising a deflecting surface which causes a fluid to be deflected from the primary flow passage to the secondary flow passage in a state where the reciprocating body is in the open position (the fins extending on the upstream side of 5), and 
a valve shaft (6) extending from the valve element, and guided by the guide cylinder so as to allow the reciprocating body to reciprocate (Figure), 
wherein the valve element further comprises a base portion disposed in the secondary flow passage (the portion at 5 that contacts the seat at 4), and an extending portion extending toward the primary flow passage from the base portion (the extending portion comprises the deflecting portion), and 
wherein, in the valve shaft, a through hole (10) is formed which penetrates in the direction intersecting with the axial direction of the valve shaft (as the holes are circular they penetrate in both the axial and radial directions of the valve shaft as seen in the Figure).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 1,754,975) in view of Heil (US 3,240,222), in further view of Maier (US 2,613,054).
Regarding Claim 2, Andersen discloses all essential elements of the current invention as discussed above, but fails to expressly disclose a locking member which presses the base portion toward the extending portion from the other side, wherein the base portion has a first insertion hole allowing insertion of the valve shaft, the valve shaft has a threaded portion on an outer peripheral surface at a portion on the other side of the base portion, and the locking member has a second insertion hole allowing insertion of the valve shaft, and has a threaded engagement portion, which is threadedly engaged with the threaded portion, on an inner peripheral surface of the second insertion hole.  
Heil teaches where the valve further comprises a locking member (generally at 26) which presses the base portion (18) toward the extending portion side from the other side (Figure 1), wherein the base portion (18) has a first insertion hole allowing insertion of the valve shaft (see Annotated Figure A), the locking member has a second insertion hole allowing insertion of the valve shaft (see Annotated Figure A) but fails to expressly disclose where the valve shaft has a threaded portion on an outer peripheral surface at a portion on the other side of the base portion, and the locking member has a threaded engagement portion, which is threadedly engaged with the threaded portion, on an inner peripheral surface of the second insertion hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Heil to provide for a locking member which presses the base portion toward the extending portion from the other side, wherein the base portion has a first insertion hole allowing insertion of the valve shaft.  Doing so would be combining prior art elements (the valve heads of Anderson with Heil) according to known methods (installing a valve head) to yield predictable results (to provide for a fluid-tight seal between a valve head and a valve seat) and simple substitution of one known element for another (the valve heads of Andersen with Heil) to obtain predictable results (to provide for a fluid-tight seal between a valve head and a valve seat).  
Maier teaches a check valve (Figure 1) comprising a valve head with an extending portion (20), a packing (25), a base portion (26) and further comprising a locking member (27) where the valve shaft (22) has a threaded portion on an outer peripheral surface at a portion on the other side of the base portion (Figure 1; Col 2, lines 5-8), and the locking member has a threaded engagement portion (Col 2, lines 24-28), which is threadedly engaged with the threaded portion, on an inner peripheral surface of the second insertion hole (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen, as modified by Heil, to incorporate the teachings of Maier to provide for a locking member threadedly connected to the valve shaft.  Doing so would be combining prior art elements (the valve heads of Andersen and Heil with Maier) according to known methods (installing a valve head) to yield predictable results (to provide for a secure packing to ensure a fluid-tight seal between a valve head and a valve seat) and simple substitution of one known element for another (the valve heads of Andersen and Heil with Maier) to obtain predictable results (to provide for a secure packing to ensure a fluid-tight seal between a valve head and a valve seat).  

    PNG
    media_image1.png
    484
    735
    media_image1.png
    Greyscale

ANNOTATED FIGURE A
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 1,754,975) in view of Heil (US 3,240,222), in further view of Maier (US 2,613,054) in further view of Ginaca (US 666,245).
Regarding Claim 3, Andersen, as modified by Heil and Maier, teach all essential elements of the current invention as discussed above except where the locking member comes into contact with the guide cylinder in a state where the reciprocating body is in a fully- open position.  
Ginaca teaches a check valve (Figure 1) with a valve head and locking member (at T) where the locking member comes into contact with a guide cylinder (U at 1) in a state where the reciprocating body is in a fully-open position (page 2, lines 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen, as modified by Heil and Maier, to incorporate the teachings of Ginaca and provide for where the locking member contacts the guide cylinder.  Doing so would provide for a stop of the valve travel, as discussed by Ginaca at page 2, lines 9-17 and lines 57-68 and protect the valve head.
Regarding Claim 4, Ginaca teaches an accommodating recessed portion (1), which accommodates the locking member (2), is formed on the guide cylinder (U), and the locking member comes into contact with an accommodation bottom surface of the accommodating recessed portion in a state where the reciprocating body is in a fully-open position (page 2, lines 9-17 and lines 57-68).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 1,754,975) in view of Ginaca (US 666,245).
Regarding Claim 5, Andersen discloses a valve box (1) which has the valve seat (4) and accommodates the reciprocating body (Figure); a cap (8) which has the guide cylinder (7) and is mounted on the valve box (Figure); but fails to expressly disclose a biasing member which is provided between the valve element and the cap to bias the valve element toward the primary flow passage, wherein the guide cylinder has a standing wall which protrudes from a peripheral edge of the guide cylinder toward the valve element, and the standing wall is formed at a position which separates, in the direction perpendicular to the axial direction of the valve shaft, an inlet of the guide cylinder, which accommodates the valve shaft, and the biasing member.  
Ginaca teaches a check valve (Figure 1) with a valve head (Figure 1), a biasing member (x) which is provided between the valve element and the cap to bias the valve element toward the primary flow passage (Figure 1) and a guide cylinder (U) and a standing wall (3) which protrudes from a peripheral edge of the guide cylinder toward the valve element side (Figure 1), and the standing wall is formed at a position which separates, in the direction perpendicular to the axial direction of the valve shaft, an inlet of the guide cylinder, which accommodates the valve shaft, and the biasing member (Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Ginaca to provide for a biasing member which is provided between the valve element and the cap to bias the valve element toward the primary flow passage, wherein the guide cylinder has a standing wall which protrudes from a peripheral edge of the guide cylinder toward the valve element, and the standing wall is formed at a position which separates, in the direction perpendicular to the axial direction of the valve shaft, an inlet of the guide cylinder, which accommodates the valve shaft, and the biasing member.  Doing so would be combining prior art elements (the spring and guide cylinder of Ginaca with Andersen) according to known methods (installing a valve head) to yield predictable results (to support a reciprocating valve stem) and simple substitution of one known element for another (the guide cylinder of Andersen with Ginaca) to obtain predictable results (to support a reciprocating valve stem).  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 1,754,975) in view of Mosier (US 3,298,393).
Regarding Claim 10, Andersen discloses all essential elements of the current invention as discussed above except where respective parts of the outer peripheral surface of the valve shaft and an inner peripheral surface of the guide cylinder which oppose each other in a state where the guide cylinder accommodates the valve shaft, planar portions extending in the axial direction of the valve shaft are respectively formed, and are arranged parallel to each other.  
Mosier teaches a check valve (Figure 1) with a valve shaft (32) and guide cylinder (18) where respective parts of the outer peripheral surface of the valve shaft and an inner peripheral surface of the guide cylinder which oppose each other in a state where the guide cylinder accommodates the valve shaft, planar portions extending in the axial direction of the valve shaft are respectively formed, and are arranged parallel to each other (Col 2, lines 31-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Mosier to provide for complementary planar portions of the valve stem and guide cylinder.  Doing so would be combining prior art elements (valve stem and guide cylinders of Andersen with Mosier) according to known methods (forming valve stems) to yield predictable results (to provide for a secure interaction between the valve stem and the guide cylinder) and simple substitution of one known element for another (valve stem and guide cylinders of Andersen with Mosier) to obtain predictable results (to provide for a secure interaction between the valve stem and the guide cylinder).  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 1,754,975) in view of Tokyo (JP48-042328, provided by Applicant).
Regarding Claim 11, Andersen discloses all essential elements of the current invention as discussed above, but fails to expressly disclose where the base portion and the extending portion are integrally formed by assembling separate members, the extending portion has a hollow portion, at a part of the extending portion which opposes the base portion, an opening communicating with the hollow portion is formed, a maximum diameter of the hollow portion is formed larger than the opening in the direction perpendicular to the axial direction of the valve shaft, and the extending portion including the hollow portion is formed mirror symmetrically with respect to a virtual plane including the deflection direction of the fluid and the axial direction of the valve shaft in the plane.  
Tokyo teaches a valve (Figure 2) with a base portion (generally at 15) and an extending portion (4) where the base portion (generally at 15) and the extending portion (4) are integrally formed by assembling separate members (Figure 2), the extending portion has a hollow portion (Figure 2) at a part of the extending portion which opposed the base portion (Figure 2) a maximum diameter of the hollow portion is formed larger than the opening in the direction perpendicular to the axial direction of the valve shaft (Figure 1 with the opening where 15 sits within 4), and the extending portion including the hollow portion is formed mirror symmetrically with respect to a virtual plane including the deflection direction of the fluid and the axial direction of the valve shaft in the plane (Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Tokyo to provide for where the base portion and the extending portion are integrally formed by assembling separate members, the extending portion has a hollow portion, at a part of the extending portion which opposes the base portion, an opening communicating with the hollow portion is formed, a maximum diameter of the hollow portion is formed larger than the opening in the direction perpendicular to the axial direction of the valve shaft, and the extending portion including the hollow portion is formed mirror symmetrically with respect to a virtual plane including the deflection direction of the fluid and the axial direction of the valve shaft in the plane.  Doing so would be combining prior art elements (the valve heads of Andersen with Tokyo) according to known methods (installing a valve head) to yield predictable results (to provide for a fluid-tight seal between a valve head and a valve seat) and simple substitution of one known element for another (the valve heads of Andersen with Tokyo) to obtain predictable results (to provide for a fluid-tight seal between a valve head and a valve seat).  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 1,754,975) in view of Murphy (US 3,621,874).
Regarding Claim 13, Andersen discloses all essential elements of the current invention as discussed above except for where on a surface of the base portion on the other side, a the-other- side recessed portion which is recessed relative to the peripheral edge portion is formed, and a rib is formed on the the-other-side recessed portion.  
Murphy teaches a valve (Figure 1) where on a surface of the base portion on the other side (the left side as seen in the orientation of Figure 1), a the-other- side recessed portion which is recessed relative to the peripheral edge portion is formed (from 29 to edge at 26), and a rib (14) is formed on the the-other-side recessed portion (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Murphy to have provided for where on a surface of the base portion on the other side, a the-other- side recessed portion which is recessed relative to the peripheral edge portion is formed, and a rib is formed on the the-other-side recessed portion.  Doing so would be combining prior art elements according to known methods (the valve body of Andersen for the valve of Murphy) to yield predictable results (to provide for a valve with additional support in the recessed face).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753